                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               : Case No. ______________
                                                            :
 v.                                                         : JURY TRIAL DEMANDED
                                                            :
 WELLCARE HEALTH PLANS, INC.,                               :
 RICHARD C. BREON, KENNETH A.                               :
 BURDICK, AMY COMPTON-PHILLIPS, H.                          :
 JAMES DALLAS, KEVIN F. HICKEY,                             :
 BOBBY JINDAL, CHRISTIAN P.                                 :
 MICHALIK, GLENN D. STEELE, JR.,                            :
 WILLIAM L. TRUBECK, KATHLEEN E.                            :
 WALSH, and PAUL E. WEAVER,                                 :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------

              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a)
                   OF THE SECURITIES EXCHANGE ACT OF 1934

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against WellCare Health Plans, Inc.

(“WellCare or the “Company”) and the members WellCare’s board of directors (the “Board” or

the “Individual Defendants” and collectively with the Company, the “Defendants”) for their

violations of Section 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”),

15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100,

in connection with the proposed acquisition of WellCare by Centene Corporation and its affiliates

(“Centene”). Defendants have violated the above-referenced Sections of the Exchange Act by
causing a materially incomplete and misleading Registration Statement on Form S-4 (the

“Registration Statement”) to be filed on May 3, 2019 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders.

       2.     The Registration Statement recommends that Company stockholders vote in favor

of a proposed transaction whereby Centene will acquire WellCare through the merger of its

wholly-owned subsidiary, Wellington Merger Sub I, Inc. (“Merger Sub I”) with and into WellCare.

WellCare will survive the merger and become a direct wholly owned subsidiary of Centene. In

addition, immediately following the completion of the merger, WellCare will merge with and into

WellCare’s other wholly-owned subsidiary, Wellington Merger Sub II, Inc. (“Merger Sub II”),

with Merger Sub II surviving as a wholly owned subsidiary of Centene (the “Proposed

Transaction”). Pursuant to the terms of the definitive agreement and plan of merger the companies

entered into (the “Merger Agreement”), each WellCare common share issued and outstanding will

be converted into the right to receive $120.00 in cash and 3.38 shares of Centene common stock,

valuing WellCare at $305.39 per share based on the closing price of Centene common stock on

March 26, 2019 (the “Merger Consideration”). Upon completion of the merger, former WellCare

stockholders will own approximately 29% of the then outstanding Centene common stock, based

on the number of shares and stock-based awards of Centene and WellCare outstanding as of March

26, 2019.

       3.     The consideration WellCare stockholders stand to receive in connection with the

Proposed Transaction and the process by which Defendants propose to consummate the Proposed

Transaction are fundamentally unfair to Plaintiff and the other common stockholders of the

Company.     Defendants have now asked WellCare’s stockholders to support the Proposed

Transaction in exchange for inadequate consideration based upon the materially incomplete and




                                               2
misleading representations and information contained in the Registration Statement, in violation

of Sections 14(a) and 20(a) of the Exchange Act. Specifically, the Registration Statement contains

materially incomplete and misleading information concerning, among other things, (i) WellCare’s

and Centene’s financial projections, relied upon by the Company’s financial advisor, Goldman

Sachs & Co. LLC (“Goldman Sachs”), in its financial analyses; (ii) the data and inputs underlying

the financial valuation analyses that support the fairness opinion provided by Goldman Sachs; and

(iii) WellCare insider’s potential conflicts of interest. The failure to adequately disclose such

material information constitutes a violation of Sections 14(a) and 20(a) of the Exchange Act as

WellCare stockholders need such information in order to cast a fully-informed vote in connection

with the Proposed Transaction.

       4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to WellCare’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

       7.      Personal jurisdiction exists over each Defendant either because the Defendant is

incorporated in the State of Delaware and therefore in this District, or is an individual who is either


                                                  3
present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because WellCare in incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of WellCare common stock

and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Richard C. Breon has been a member of the Board since 2013.

        11.     Individual Defendant Kenneth A. Burdick (“Burdick”) has served as a member of

the Board since June 2014, and as the Company’s Chief Executive Officer since January 2015,

and was the Company’s President and Chief Operating Officer from June 2014 to January 2015.

        12.     Individual Defendant Amy Compton-Phillips has served as a member of the Board

since May 2018.

        13.     Individual Defendant H. James Dallas has served as a member of the Board since

2016.

        14.     Individual Defendant Kevin F. Hickey has served as a member of the Board since

2002.

        15.     Individual Defendant Bobby Jindal has served as a member of the Board since

2018.

        16.     Individual Defendant Christian P. Michalik served as a member of the Board since

2002 and was named as the Chairman of the Board in March 2015.

        17.     Individual Defendant Glenn D. Steele, Jr. has served as a member of the Board

since 2009 and will not seek re-appointment at this year’s Annual Meeting of the Shareholders.


                                                   4
        18.     Individual Defendant William L. Trubeck has served as a member of the Board

since 2010.

        19.     Individual Defendant Kathleen E. Walsh has served as a member of the Board since

May 2018.

        20.     Individual Defendant Paul E. Weaver has served as a member of the Board since

2010.

        21.     Defendant WellCare is incorporated in Delaware and maintains its principal offices

at 8735 Henderson Road, Renaissance One, Tampa, Florida 33634. The Company’s common

stock trades on the New York Stock Exchange under the symbol “WCG.”

        22.     The defendants identified in paragraphs 10-20 are collectively referred to as the

“Individual Defendants” or the “Board.”

        23.     The defendants identified in paragraphs 10-21 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction Undervalues WellCare

        24.     WellCare focuses on government-sponsored managed care services, primarily

through Medicaid, Medicare Advantage (MA) and Medicare Prescription Drug Plans (PDPs), to

families, children, seniors and individuals with medical needs. The Company operates in three

segments: Medicaid Health Plans, Medicare Health Plans and Medicare PDPs.

        25.     On March 27, 2019, the Company and Centene jointly announced the Proposed

Transaction:

                ST. LOUIS and TAMPA, Fla., March 27, 2019 /PRNewswire/ --
                Centene Corporation (NYSE: CNC) (“Centene”) and WellCare
                Health Plans, Inc. (NYSE: WCG) (“WellCare”) today announced
                that Centene will acquire WellCare in a cash and stock transaction
                for $305.39 per share based on Centene’s closing stock price on


                                                5
March 26, 2019 for a total enterprise value of $17.3 billion pursuant
to the terms of a definitive merger agreement. The transaction,
which has been unanimously approved by the Boards of both
companies, will create a premier healthcare enterprise focused on
government-sponsored healthcare programs and a leader in
Medicaid, Medicare and the Health Insurance Marketplace.

Centene and WellCare are two high-performing companies with
decades of experience serving a broad range of states and large
government programs. Together, the combined company will have
meaningful product diversification and the opportunity to better
serve members, help them achieve better health outcomes and drive
growth. WellCare brings to Centene a high-quality Medicare
platform and further extends Centene’s robust Medicaid offerings.
The combination will enable the combined company to provide
access to more comprehensive and differentiated solutions across
more markets with a continued focus on affordable, high-quality,
culturally-sensitive healthcare services. The enterprise would have
approximately 22 million members across all 50 states in the U.S.
The enterprise would also be expected to have estimated pro forma
2019 revenues of approximately $97 billion and $5 billion in
EBITDA, based on the most recent 2019 outlooks publicly reported
by both companies.

                               ***

Transaction Terms and Financing

Under the terms of the merger agreement, WellCare shareholders
will receive a fixed exchange ratio of 3.38 shares of Centene
common stock and $120 in cash for each share of WellCare common
stock. Based on Centene’s closing stock price on March 26, 2019,
the implied cash and stock consideration to be received by WellCare
shareholders is $305.39 per share. The cash and stock consideration
represents an approximately 21.0% premium to WellCare
shareholders based on the 30-day volume weighted average closing
stock price (“VWAP”) of WellCare prior to signing and an
approximately 32.1% premium based on the closing stock price of
WellCare on March 26, 2019.

Upon completion of the transaction, Centene shareholders will own
approximately 71% of the combined entity, with WellCare
shareholders owning approximately 29%.

The transaction is not contingent upon financing. Centene intends to
primarily fund the cash portion of the acquisition through debt



                                 6
               financing, with Barclays providing an $8.35 billion financing
               commitment. Upon closing, Centene expects its debt-to-capital ratio
               to be approximately 40%, and intends to use its strong earnings and
               cash flows to achieve its targeted debt-to-capital ratio in the mid-to-
               upper 30% range within 12 to 18 months post close.

               The transaction is subject to approval by Centene and WellCare
               shareholders. The transaction is also conditioned on clearance under
               the Hart-Scott Rodino Act, receipt of required state regulatory
               approvals and other customary closing conditions. Centene and
               WellCare expect to complete the transaction in the first half of 2020.

               Organization and Management

               The board of the combined company will consist of 11 members,
               nine of whom will be from the board of Centene and two of whom
               will be from the board of WellCare. After the close of the
               transaction, Michael Neidorff will lead the combined company as
               Chairman and Chief Executive Officer. Ken Burdick and Drew
               Asher are expected to join the Centene senior management team in
               new positions created as a result of the acquisition.

               The combined company will be headquartered in St. Louis, the
               location of Centene’s headquarters, with operations throughout the
               country, and will continue to support substantial operations in
               WellCare’s home state of Florida consistent with the size of the
               business, as part of its commitment to a strong local approach.

               Advisors

               Allen & Company LLC, Barclays, Evercore and J.P. Morgan
               Securities LLC are serving as financial advisors to Centene and
               Skadden, Arps, Slate, Meagher & Flom LLP is serving as its legal
               counsel. Goldman Sachs is serving as financial advisor to WellCare
               and Kirkland & Ellis LLP is serving as its legal counsel.

       26.     The Merger Consideration undervalues the Company’s shares in light of its recent

financial performance and prospects for future growth. More specifically, on April 30, 2019,

WellCare announced stellar first quarter 2019 results:




                                                 7
Key Highlights

     •   GAAP and adjusted total revenue of $6.8 billion and $6.7 billion for the first quarter of
         2019 increased 45.5 percent and 47.9 percent respectively, compared with the first quarter
         of 2018.

     •   GAAP and adjusted Medicaid Health Plans revenue of $4.5 billion and $4.4 billion for the
         first quarter of 2019 increased 59.2 and 63.7 percent, respectively, compared with the first
         quarter of 2018.

     •   Medicare Health Plans revenue of $1.8 billion for the first quarter of 2019 increased 18.4
         percent compared with the first quarter of 2018.

     •   Medicare PDP membership was approximately 1.6 million as of March 31, 2019, and
         increased by approximately 557,000 members, or 51.9 percent, compared with March 31,
         2018.

     •   GAAP and adjusted SG&A ratios for the first quarter of 2019 decreased approximately 20
         basis points and 50 basis points, respectively, compared with the first quarter of 2018.

     •   GAAP net income margin of 2.2 percent was consistent with the first quarter of 2018 and
         adjusted net income margin of 2.8 percent increased by 30 basis points compared with the
         first quarter of 2018.

         27.    Accordingly, the Company is well-positioned for financial growth and the Merger

Consideration fails to adequately compensate Company stockholders by cutting off their ability to

benefit from the Company’s continued growth.

         28.    It is therefore imperative that WellCare’s stockholders are provided with the

material information that has been omitted from the Registration Statement, so that they can

meaningfully assess whether or not the Proposed Transaction is in their best interests prior to the

forthcoming stockholder vote.

B.       Conflicts of Interest in the Proposed Transaction

         29.    The Board along with certain Company’s executive officers are conflicted because

they have secured unique benefits for themselves from the Proposed Transaction not shared with

the public stockholders.



                                                  8
       30.     Two members of the WellCare’s Board will join the board of the newly formed

company.

       31.     Defendant Burdick will join the senior management team of the newly formed

company.

C.     The Materially Incomplete and Misleading Registration Statement

       32.     On May 3, 2019, WellCare and Centene jointly filed the Registration Statement

with the SEC in connection with the Proposed Transaction. The Registration Statement was

furnished to the Company’s stockholders and solicits the stockholders to vote in favor of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the

Registration Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Registration Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of the Exchange

Act.

Financial Projections

       33.     The Registration Statement omits material information regarding the Company’s

financial projections and the valuation analyses performed by Goldman Sachs, the disclosure of

which is material because it provides stockholders with a basis to project the future financial

performance of the target company, and allows stockholders to better understand the analyses

performed by the financial advisor in support of its fairness opinion of the transaction.

       34.     The Registration Statement discloses that projections were prepared by WellCare

management and Centene and provided to the Board (the “Projections”). The Projections were




                                                 9
relied upon by the Company’s financial advisor, Goldman Sachs, in connection with its valuation

analyses performed in support of its fairness opinion.

         35.   With respect to the Centene Standalone Forecasts, the Registration Statement

provides values for non-GAAP (Generally Accepted Accounting Principles) financial metrics such

as (1) Total Revenue, (2) Adjusted Net Income; (3) Adjusted Diluted Earnings Per Share; (4)

EBITDA, and (5) Unlevered Free Cash Flow, but fails to disclose (i) the line items used to calculate

these non-GAAP measures, or (ii) a reconciliation of these non-GAAP metrics to their most

comparable GAAP measures, in direct violation of Regulation G and consequently Section 14(a).

         36.   With respect to the WellCare Standalone Forecasts, the Registration Statement

provides values for non-GAAP financial metrics such as (1) Total Revenue, (2) Adjusted EBITDA,

(3) Adjusted Net Income; and (4) Adjusted EPS, but fails to disclose (i) the line items used to

calculate these non-GAAP measures, or (ii) a reconciliation of these non-GAAP metrics to their

most comparable GAAP measures, in direct violation of Regulation G and consequently Section

14(a).

         37.   With respect to the WellCare Cash Flow Forecasts, the Registration Statement

provides values for non-GAAP financial metrics such as (1) Taxable Income, (2) Net Operating

Profit After Tax, and (3) Unlevered Free Cash Flow, but fails to disclose (i) the line items used to

calculate these non-GAAP measures, or (ii) a reconciliation of these non-GAAP metrics to their

most comparable GAAP measures, in direct violation of Regulation G and consequently Section

14(a).

         38.   With respect to the Pro Forma Combined Company Forecasts, the Registration

Statement provides values for non-GAAP financial metrics such as (1) Pro Forma Total Revenue,

(2) Pro Forma EBITDA, (3) Pro Forma Taxable Income, (4) Pro Forma Net Operating Profit After




                                                10
Tax, and (5) Pro Forma Unlevered Free Cash Flow, but fails to disclose (i) the line items used to

calculate these non-GAAP measures, or (ii) a reconciliation of these non-GAAP metrics to their

most comparable GAAP measures, in direct violation of Regulation G and consequently Section

14(a).

         39.     When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

         40.   The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure. 1

         41.   Thus, to cure the materially misleading nature of the forecasts under SEC Rule 14a-

9 as a result of the omitted information in the Registration Statement, Defendants must provide a



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                 11
reconciliation table of the non-GAAP measures to the most comparable GAAP measures. At the

very least, the Company must disclose the line item forecasts for the financial metrics that were

used to calculate the aforementioned non-GAAP measures. Such forecasts are necessary to make

the non-GAAP forecasts included in the Registration Statement not misleading.

Financial Analyses

       42.     With respect to Goldman Sachs’ Illustrative Present Value of Future Share Price

Analysis – WellCare Standalone, the Registration Statement fails to disclose: (i) the specific inputs

and assumptions used to calculate the illustrative discount rate of 7.8%; and (ii) the separate

implied values per share calculated by Goldman Sachs for each of calendar years 2020 to 2023.

       43.     With respect to Goldman Sachs’ Illustrative Present Value of Future Share Price

Analysis – Value to WellCare Shareholders, the Registration Statement fails to disclose: (i) the

specific inputs and assumptions used to calculate the illustrative discount rate of 7.8%; and (ii) the

range of theoretical future equity values per share for the pro forma company as of January 1 of

each of calendar years 2020 and 2021.

       44.     With respect to Goldman Sachs’ Illustrative Discounted Cash Flow Analysis –

WellCare Standalone, the Registration Statement fails to disclose: (i) the specific inputs and

assumptions used to calculate the illustrative discount rate of 7.00% to 8.25%; (ii) the Company’s

illustrative terminal values; (iii) the Company’s cost of long-term debt; (iv) the Company’s beta,

in addition to the inputs and assumptions underlying the calculation of the Company’s beta; and

(v) the Company’s net debt as of December 31, 2018.

       45.     With respect to Goldman Sachs’ Illustrative Discounted Cash Flow Analysis – Pro

Forma Value Per Share to WellCare Shareholders, the Registration Statement fails to disclose: (i)

the specific inputs and assumptions used to calculate the illustrative discount rate of 7.00% to




                                                 12
8.25%; (ii) the Company’s illustrative terminal values for the pro forma company; and (iii) the

estimated total number of fully diluted outstanding shares of the pro forma combined company.

          46.   With respect to Goldman Sachs’ Selected Transactions Analysis, the Registration

Statement fails to disclose the individually observed forward price/earnings ratios for each of the

selected transactions used by Goldman Sachs in its analysis, and whether Goldman Sachs

performed any benchmarking analysis for the Company in relation to the target entities in the

selected transactions used in analysis, and, if so, the scope of such analysis.

          47.   In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          48.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          49.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that Registration Statement communications with stockholders shall not contain

“any statement which, at the time and in the light of the circumstances under which it is made, is

false or misleading with respect to any material fact, or which omits to state any material fact




                                                 13
necessary in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-

9.

       50.     Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       51.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

       52.     Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.   Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives and the Company’s financial projections.




                                                  14
          53.   The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          54.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          55.   The Individual Defendants acted as controlling persons of WellCare within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of WellCare, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of WellCare, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          56.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

          57.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of WellCare, and, therefore, is presumed to have had the



                                                 15
power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Registration Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Registration Statement.

       58.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       59.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       60.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       61.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:




                                                 16
          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: May 7, 2019                                 RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
 OF COUNSEL:                                       Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
 WOLF HALDENSTEIN ADLER                            300 Delaware Avenue, Suite 1220
 FREEMAN & HERZ LLP                                Wilmington, DE 19801
 Gloria Kui Melwani                                Telephone: (302) 295-5310
 270 Madison Avenue                                Facsimile: (302) 654-7530
 New York, NY 10016                                Email: bdl@rl-legal.com
 Telephone: (212) 545-4600                         Email: gms@rl-legal.com
 Facsimile: (212) 686-0114
 Email: melwani@whafh.com                           Attorneys for Plaintiff




                                                  17
